Citation Nr: 1423807	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  08-22 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for a chronic cervical spine disability.

2.  Entitlement to service connection for a chronic left shoulder disability.

3.  Entitlement to service connection for a chronic right knee disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1972 to October 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision in which the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), inter alia, denied the Veteran's application to reopen his previously denied and final claims of service connection for chronic disabilities of his cervical spine, left shoulder, and right knee for failure to submit new and material evidence.  

During the course of the appeal, the Board determined, inter alia, in a November 2010 appellate decision that new and material evidence had been submitted with respect to these claims; the Board reopened them for a de novo review on the merits but remanded the matters to the agency of original jurisdiction for evidentiary development beforehand, which included providing the Veteran with a VA medical examination to obtain a nexus opinion.  After the development ordered by the Board was carried out, the RO denied service connection for chronic disabilities of his cervical spine, left shoulder, and right knee in a December 2011 rating decision/supplemental statement of the case.  The appeal was re-certified to the Board in January 2012 and the case was returned to the Board in February 2012.  The Veteran now continues his appeal.     
 

FINDINGS OF FACT

1.  A chronic cervical spine disability was not shown in service, arthritis of the cervical spine was not diagnosed within a year of service discharge, and the preponderance of the evidence fails to establish that the Veteran's diagnosed cervical spondylosis had its onset in service or is otherwise related thereto.  


2.  A chronic left shoulder disability was not shown in service or for many years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's presently diagnosed left shoulder tendonitis had its onset in service or is otherwise related thereto.

3.  A chronic right knee disability was not shown in service or for many years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's presently diagnosed patellofemoral syndrome of the right knee and arthritis of the right knee had its onset in service or is otherwise related thereto.


CONCLUSIONS OF LAW

1.  A chronic cervical spine disability was not incurred, nor is it presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

2.  A chronic left shoulder disability was not incurred, nor is it presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  A chronic right knee disability was not incurred, nor is it presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).





	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA).

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The Veteran's successful application to reopen his claims for service connection for chronic disabilities of the cervical spine, left shoulder, and right knee was filed in April 2006.  A VCAA notice letter addressing these issues, inter alia, was dispatched to the Veteran in September 2006, prior to the initial adjudication of the new and material evidence aspect of these claims in the April 2007 rating decision now on appeal, and the subsequent adjudication of these reopened claims on the merits in December 2011.  The September 2006 letter addressed the issue on appeal adjudicated herein and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As fully compliant notice preceded the initial RO adjudication of the Veteran's reopened claims, there is no timing of notice defect.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claims adjudicated herein.  In this regard, the Veteran's service treatment records and all relevant (identified) post-service records, from VA and private sources, pertaining to his medical treatment for his cervical spine, left shoulder, and right knee have been obtained and associated with the evidence.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.  The Board is satisfied that all pertinent evidence necessary to adjudicate this claim has been obtained.  

Pursuant to the Board's remand of November 2010, the Veteran was provided with a VA medical examination in April 2011, which addressed his claims for VA compensation for chronic disabilities of his cervical spine, left shoulder, and right knee.  The examination report presented nexus opinions addressing the likelihood of a relationship between the Veteran's military service and his present disabilities.  The Board has reviewed the aforementioned examination report and opinions and notes that the Veteran's pertinent clinical history was considered by the VA clinician who performed them, and that the examiner provided adequate discussion of his clinical observations and rationales to support the findings and conclusions within the context of the Veteran's pertinent clinical history as contained within his claims file.  The examination is therefore deemed to be adequate for adjudication purposes when considered in conjunction with the totality of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The actions undertaken by VA are therefore also deemed to be in substantial compliance with the Board's remand instructions.  Thusly, remand for additional corrective action is not required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Based on the foregoing discussion, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claims decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

II. Pertinent laws and regulations - service connection

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2013).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any documentation of treatment for complaints of neck, left shoulder, and/or right knee pain during active duty will permit service connection for chronic disabilities of these joints, each first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).   The provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a) which, as relevant to the issues decided herein, include arthritis (to include degenerative joint and disc disease).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Otherwise, service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Arthritis (to include degenerative joint and disc disease) may be presumed to have been incurred in service if it is manifest to a compensable degree within one year after the Veteran's discharge from active duty.  38 C.F.R. §§ 3.307, 3.309 (2013).

The Veteran is presently service-connected for bilateral wrist neuropathy and tendinitis.  However, he does not assert, nor does the objective clinical record indicate a causal or etiological relationship between these service-connected disabilities and the disabilities of his cervical spine, left shoulder, and right knee at issue.  Thusly, the Board will not consider a claim for service connection for these disabilities based on a theory of secondary causation under 38 C.F.R. § 3.310 (2013).  Additionally, the Veteran's service records do not indicate, nor does he allege, that he served in Southwest Asia during active duty.  As such, the Board will not address service connection for his claimed disabilities as being due to undiagnosed illness under 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2013).

III.  Entitlement to service connection for a chronic cervical spine disability.

The Veteran's service treatment records show that his spine and musculoskeletal system was clinically normal on enlistment examination in October 1972.  During service, he was treated for complaints of neck pain and a stiff neck in November 1979 that was attributed to temporomandibular joint (TMJ) syndrome.  No clinical evidence of a chronic arthritic or degenerative joint disease of his cervical spine was clinically demonstrated during the entirety of his period of active duty.  He was discharged from military service in October 1992.

Post-service records include the report of a March 1994 VA examination, which shows that the Veteran presented with complaints of a stiff neck and was diagnosed with "suspected" cervical compression syndrome.

Thereafter, no further medical treatment for complaints of neck pain were shown in the record until March 2002.  X-rays and MRI studies of the Veteran's neck from 2002 - 2006 provided conflicting diagnoses of degenerative joint disease and radiculopathy of the cervical spine, with some reports indicating slight degenerative changes present while others show normal cervical spine with no bony or soft tissue pathology.  An August 2006 private medical statement from an orthopedic clinician who held a master's degree in physician assistant studies (MPAS) presents, as relevant, the following opinion:

[Patient's] neck pain is well noted.  

It is my professional opinion, that more likely than not, [this] condition [was] service connected.  

The Veteran's service records show that his primary occupational duty in the United States Air Force was as an aircraft mechanic.  In an August 2006 statement, the Veteran reported that he experienced onset of chronic neck pain in service with continuity of neck pain thereafter.  He contends that his cervical spine disability was the result of repetitive stress and straining injuries sustained in service as a result of his having to work in tight and confined spaces handling heavy tools and applying pressure and torque in awkward bodily angles and positions while engaged in his duties as an aircraft mechanic.     

Ultimately, the report of a March 2007 VA medical examination shows a diagnosis of minimum cervical spondylosis with minimal osteophyte formation.  The examining clinician (a medical doctor) determined that it was less likely than not that the Veteran's current cervical spine diagnosis and complaints were related to his complaints of neck pain in service.  The rationale for this opinion was that there was only a single documented episode of cervical spine symptoms in service in 1979 and the absence of chronicity since service indicated no relationship between the Veteran's current cervical spine disability with his period of active duty.  A concurring negative nexus opinion was presented in a subsequent VA examination report dated in April 2011, which was provided by a nurse practitioner who confirmed the pertinent diagnosis of minimal spondylosis of the cervical spine and presented a largely identical opinion and rationale that it was less likely that this cervical disability had its onset during military service given the single documented episode of neck symptoms and the absence of chronicity of treatment post-service.   

The Board has considered the evidence discussed above and finds that the weight of the evidence is against the Veteran's claim for service connection for a chronic cervical spine disability.  His service medical records only show a single notation of treatment for neck complaints relating not to a cervical spine disability but rather to TMJ syndrome.  Thereafter, the clinical record is silent for any treatment for cervical spine complaints for the remainder of his active service.  The post-service VA examination of March 1994 shows a suspected, but not definitive diagnosis of cervical compression syndrome with no objective opinion linking this tentative diagnosis to military service.  The clinical record also fails to demonstrate onset of arthritic or degenerative joint or disc disease of the cervical spine manifest to a compensable degree within one year following the Veteran's discharge from active duty in October 1992.  A definitive diagnosis of a chronic cervical spine disability, ultimately diagnosed as minimal cervical spondylosis, is not indicated to have been present any earlier than 2002.  

Although an August 2006 private physicians assistant's opinion linked this diagnosis to the Veteran's military service, the Board does not attach much probative weight to this opinion as the opinion was very general and conclusive and unsupported by a rationale involving any discussion of the Veteran's pertinent clinical history.  In contrast to this, the VA clinician's opinions of March 2007 and April 2011 were far more detailed in their discussions of the Veteran's relevant history and the negative nexus opinions provided were supported by a rationale predicated on this history and were furthermore presented by clinicians of equal or superior credentials to the MPAS who presented the brief and cursory August 2006 opinion.  As such, the Board finds the March 2007 and April 2011 VA opinions collectively outweigh the probative value of the August 2006 private opinion.  

Therefore, as the weight of the objective evidence is against a finding that the Veteran's cervical spondylosis had its onset during active duty, his claim for VA compensation for a chronic cervical spine disability must be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV.  Entitlement to service connection for a chronic left shoulder disability.

The Veteran's service medical records show that his upper extremities and musculoskeletal system were clinically normal on enlistment examination in October 1972.  During service, he was seen for left shoulder pain in 1974, 1978, and 1987, that was associated with costochondritis.  No further treatment for left shoulder pain was shown afterwards for the remainder of his active service.  He was discharged from the military in October 1992.

Post-service records include the report of a March 1994 VA examination, which noted the Veteran's complaints of shoulder pain.  However, X-rays of his left shoulder during examination revealed normal findings with no evidence of bony or soft tissue pathology affecting this joint and therefore no orthopedic diagnosis was presented. 

Private medical records show treatment for left shoulder pain beginning in 2005, which was ultimately diagnosed as a tiny tear of his left rotator cuff tendons associated with left shoulder tendinitis.  

An August 2006 private medical statement from an orthopedic clinician who held an MPAS degree presents, as relevant, the following opinion:

[Patient] noted to have complaint of left shoulder pain.  Noted to have impingement of [left] shoulder on MRI. 

It is my professional opinion, that more likely than not, [this] condition [was] service connected.  

The Veteran's service records show that his primary occupational duty in the United States Air Force was as an aircraft mechanic.  In an August 2006 statement, the Veteran reported that he experienced onset of chronic left shoulder pain in service with continuity of left shoulder pain thereafter.  He presented his essential contention that his left shoulder disability was the result of repetitive stress and straining injuries sustained in service as a result of his having to work in tight and confined spaces handling heavy tools and applying pressure and torque in awkward bodily angles and positions while engaged in his duties as an aircraft mechanic.  

The report of an April 2011 VA examination shows, as relevant, that the Veteran presented a history of onset of chronic left shoulder pain in the 1970s that he related to his involvement in athletic activities during service and his military duties as an aircraft mechanic.  He was diagnosed with left shoulder tendinitis and the examining clinician determined that it was less likely than not that this diagnosis had its onset in military service.  Her rationale for this was that the service medical records related the Veteran's left shoulder complaints during active duty to costochondritis and not the current tendinitis.  The VA examiner stated in her discussion that costochondritis was an inflammation of the tissues connecting the ribs to the breastbone that also produced left shoulder pain, but that the current left shoulder pain was due to tendinitis of the left shoulder acromioclavicular (A-C) joint.

The Board has considered the evidence discussed above and finds that the weight of the evidence is against the Veteran's claim for service connection for a chronic left shoulder disability.  Although his service medical records show treatment on several occasions for complaints of left shoulder pain, the VA clinician who examined the Veteran in April 2011 determined that his left shoulder pain in service was caused by inflammation of the connective tissues between his ribs and sternum, whereas the post-service left shoulder pain is attributable to tendinitis of the left A-C joint that is not shown in the service medical records to have had its onset during active duty.  Further, with respect to the August 2006 private physicians assistant's opinion that linked the Veteran's left shoulder pain due to impingement to his military service, the Board does not attach much probative weight to this opinion as the opinion was very general and conclusive and unsupported by a rationale involving any discussion of the Veteran's pertinent clinical history.  In contrast to this, the VA clinician's opinion of April 2011 was far more detailed in its discussion of the Veteran's relevant history and the negative nexus opinion provided was supported by a rationale predicated on this history.  The Board finds the April 2011 VA opinion outweighs the probative value of the August 2006 private opinion.  

Therefore, as the weight of the objective evidence is against a finding that the Veteran's left shoulder tendinitis had its onset during active duty or related thereto, his claim for VA compensation for a chronic left shoulder disability must be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

V.  Entitlement to service connection for a chronic right knee disability.

The Veteran's lower extremities and musculoskeletal system were clinically normal on enlistment examination on October 1972.  During service, he was treated for complaints of right knee pain in 1973 that were related to gait issues associated with pes planus.  In April 1975, he was treated for pain at the back of his right knee associated with a right knee injury sustained while engaged in athletic activity.  No further complaints of right knee pain were presented in the record for the remainder of his active service.  He was discharged from the military in October 1992.

Post-service medical records show that he presented complaints of right knee pain on VA examination in March 1994.  However, X-rays of his right knee revealed only normal clinical findings with no evidence of bony or soft tissue pathology and no clinical diagnosis could be presented.

Beginning in April 2002, the Veteran was treated for complaints of persistent right knee pain associated with a diagnoses of degenerative joint disease and chondromalacia.    

An August 2006 private medical statement from an orthopedic clinician who held an MPAS degree presents, as relevant, the following opinion:

[Patient] noted to have. . . [Right] knee pain complaint [with recent] increased [right] knee pain.

It is my professional opinion, that more likely than not, [this] condition [was] service connected.  


The Veteran's service records show that his primary occupational duty in the United States Air Force was as an aircraft mechanic.  In an August 2006 statement, the Veteran reported that he experienced onset of chronic right knee pain in service with continuity of right knee pain thereafter.  He presented his essential contention that his right knee disability was the result of repetitive stress and straining injuries sustained in service as a result of his having to work in tight and confined spaces handling heavy tools and applying pressure and torque in awkward bodily angles and positions while engaged in his duties as an aircraft mechanic.  

The report of an April 2011 VA examination shows that the Veteran's current right knee complaints were attributed to a diagnosis of right knee patellofemoral syndrome (PFS).  The examining clinician presented an opinion that it was less likely than not that the Veteran's right knee PFS had its onset during military service based on his pertinent clinical history, indicating that absence of further treatment for right knee pain in service after 1975 and the absence of documentation of treatment and diagnosis of an underlying right knee diagnosis thereafter until 2002 indicated that there was no chronicity since service, thus indicating no relationship between the Veteran's current right knee disability with his period of active duty.         

The Board has considered the evidence discussed above and finds that the weight of the evidence is against the Veteran's claim for service connection for a chronic right knee disability.  It is recognized that service treatment records show treatment in 1973 for complaints of right knee pain, most of these were associated with pes planus, and thereafter there is an indication of an athletic injury to the right knee in 1975.  However, over a decade without any further complaints shown in service.  There is also no evidence of a chronic right knee disorder diagnosed in service or even approximately one and a half years after separation from service, when a March 1994 VA X-ray examination revealed no bony or soft tissue abnormalities of his right knee, notwithstanding his complaints of subjective pain.   Subsequently, the VA clinician who examined the Veteran in April 2011 diagnosed him with right knee PFS but determined that it was less likely than not that this diagnosis had its onset during military service as the objective clinical record did not indicate chronicity of a right knee disability since service.  

Although an August 2006 private physicians assistant's opinion linked the Veteran's right knee pain to his military service, the Board does not accord much probative weight to this opinion as the opinion was very general and conclusive and unsupported by a rationale involving any discussion of the Veteran's pertinent clinical history.  In contrast to this, the VA clinician's opinion of April 2011 was far more detailed in its discussion of the Veteran's relevant history and the negative nexus opinion provided was supported by a rationale predicated on this history.  As such, the Board finds the April 2011 VA opinion outweighs the probative value of the August 2006 private opinion.  Therefore, as the weight of the objective evidence is against a finding that the Veteran's right knee PFS  had its onset during active duty, his claim for VA compensation for a chronic right knee disability must be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VI.  Other considerations.

To the extent that the Veteran asserts that his reported history of onset of subjective neck, left shoulder, and right knee pain in service and continuity of such pain thereafter is evidence of chronicity of symptomatology that is sufficient to establish a nexus with service, the Board does not find his account in this regard to be credible as it is contradicted by the documented medical evidence of record that is contemporaneous to service, which does not indicate further treatment during active duty for neck pain after 1979; left shoulder pain after 1987; and right knee pain after 1975.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran was discharged from active duty in October 1992 and thereafter no definitive diagnoses of a chronic orthopedic disability related to his cervical spine, left shoulder, or right knee is presented in the objective clinical record until 2002 at the earliest.     

To the extent that the Veteran attempts to relate his current diagnoses of cervical spine, left shoulder, and right knee disabilities to his period of military service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician.  Neither his military records nor his post-service records indicate that he possesses any formal medical training.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the clinical existence and the nature and medical etiology of his chronic disabilities of his cervical spine, left shoulder, and right knee fall outside the realm of common knowledge of a lay person, the Veteran lacks the competence to present a valid medical diagnosis and provide a probative medical opinion linking any of these disabilities to his period of military service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons are not competent to diagnose internal medical conditions, such as a chronic musculoskeletal disability of the cervical spine, left shoulder, and/or right knee, which may be presented only by a trained physician or medical specialist in orthopedic or internal medicine.)   His statements and assertions in this regard, absent any supportive objective medical evidence, are thusly not entitled to any probative weight.   


ORDER

Service connection for a chronic cervical spine disability is denied.

Service connection for a chronic left shoulder disability is denied.

Service connection for a chronic right knee disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


